Case 20-00005-mdc          Doc 55     Filed 03/16/21 Entered 03/16/21 15:16:37                 Desc Main
                                      Document     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                (PHILADELPHIA DIVISION)

  In re:                                                   Bankruptcy No. 19-11998 mdc
  Kimberly Glaser
             Debtor                                        Chapter 13
  ________________________________________                 ___________________________________
  Kimberly Glaser
               Plaintiff                                   Adversary No. 20-00005 mdc
         v.
  Wells Fargo Bank, as Trustee, et al.
               Defendants


      STIPULATION EXTENDING TIME FOR PARTIES TO FILE STIPULATION OF
                              SETTLEMENT
 WHEREAS the parties have previously reported the above captioned adversary action as settled; and

 WHEREAS the parties wish to extend the time to submit a Stipulation of Settlement on this matter.

 NOW THEREFORE, the parties Stipulate and Agree, subject to the approval of the Honorable Court,

 that the time for filing the stipulation of settlement embodying the resolution of the adversary be

 extended thirty days (33) days to April 19, 2021.


  By: /s/ Marissa Edwards                                 By: /s/Irwin Trauss
  Marisa Edwards, Esquire                                 Irwin L. Trauss, Esquire
  Parker Ibrahim and Berg LLP                             Attorney for Plaintiff
  Attorney for Defendants                                 Philadelphia Legal Assistance
  1635 Market Street                                      718 Arch Street, Suite 300 N
  Philadelphia, PA 19103                                  Philadelphia, PA 19106
  Telephone: 267-908-9809                                 Phone: (215) 981-3811
  Facsimile: 908-333-6230                                 Fax : (215) 981-3870

  Dated: March 16, 2021                                   Dated: March 16, 2021

 Approved: It is Ordered that the parties shall file a Stipulation of Settlement by April 19, 2021.


                                                           Honorable Magdeline D. Coleman
                                                           Chief Judge, United States Bankruptcy Court
